Citation Nr: 1100516	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-27 024	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Northern 
California Health Care System (VANCHCS) in Martinez, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Doctor Medical Center from March 8, 2009, to 
March 9, 2009.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION


The Veteran served on active duty from April 1975 to March 1978.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2009, by the VANCHCS in Martinez, 
California, which denied the benefits sought on appeal.

The appeal is REMANDED to VANCHCS in Martinez, California.  VA 
will notify the appellant if further action is required.


REMAND

Generally, the admission of a veteran to a non-VA hospital at VA 
expense must be authorized in advance.  See 38 C.F.R. § 17.54.  
Reimbursement is available for the reasonable value of emergency 
treatment furnished in a non-VA facility for those veterans who 
are active VA health-care participants and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 
1725; 38 C.F.R. § 17.1002.  

'Emergency treatment' under the statute is defined as medical 
care or services furnished when VA or other Federal facilities 
are not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are rendered 
in a medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only until 
such time as the veteran can be transferred safely to a VA or 
other Federal facility (the medical emergency lasts only until 
the veteran becomes stabilized).  38 U.S.C.A. § 1725(f)(1);  38 
C.F.R. § 17.1002.

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand would 
not be reasonable is when a veteran is brought to a hospital in 
an ambulance and the ambulance personnel determines that the 
nearest available appropriate level of care is at a non-VA 
medical center.  See 38 C.F.R. § 17.1002(c).

VA payment or reimbursement of the cost of emergency treatment at 
a non-VA facility covers only medical emergencies, and those 
emergencies last only until the time the veteran becomes 
stabilized.  38 C.F.R. § 17.1002(d).  The term stabilized means 
that no material deterioration of the emergency medical condition 
is likely, within reasonable medical probability, to occur if the 
veteran is discharged or transferred to a VA or other Federal 
facility.  38 C.F.R. § 17.1001(d).

The Veteran filed a claim for payment or reimbursement for the 
cost of unauthorized private medical expenses incurred at Doctor 
Medical Center from March 7, 2009, to March 9, 2009.  The VANCHCS 
authorized payment for the first day of care, and denied 
reimbursement of private medical expenses rendered from March 8, 
2009, to March 9, 2009, because the Veteran's condition had 
stabilized and VA medical facilities were reasonably available.  

The evidence of record is insufficient to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's file should be sent to an 
appropriate VA health care provider who, 
after reviewing the record, including a 
copy of this remand, in its entirety, 
should address:

a) whether any of the medical services of 
March 8, 2009, to March 9, 2009, were 
rendered within the context of a medical 
emergency of such a nature that delay would 
have been hazardous to the life or health 
of the Veteran; and

b) if a medical emergency is found to 
exist, based on the Veteran's 
symptomatology, would it have been feasible 
on March 8, 2009, to seek treatment at the 
nearest VA facility.

2.  Determine whether VA or federal 
facilities were feasibly available.  The 
discussion should address whether a VA 
facility was open for arriving patients 
with the Veteran's condition on March 8, 
2009 and the distance to that VA facility 
from the Doctor Medical Center.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran a supplemental statement of the 
case and give him time to respond. 
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

